MEMORANDUM DECISION
                                                                                 Dec 30 2015, 5:59 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Deborah Markisohn                                        Gregory F. Zoeller
      Marion County Public Defender Agency                     Attorney General of Indiana
      Indianapolis, Indiana
                                                               Katherine Modesitt Cooper
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Lamont Hudgins,                                          December 30, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1505-CR-330
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable Lisa F. Borges,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Cause No. 49G04-1408-F4-39542




      Shepard, Senior Judge

[1]   The State accused Lamont Hudgins of possessing a razor blade while

      incarcerated. After a bench trial, the court found Hudgins guilty of being a

      prisoner in possession of a deadly weapon, a Level 4 felony. Ind. Code § 35-

      44.1-3-7 (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-330 | December 30, 2015      Page 1 of 5
[2]   Hudgins challenges the sufficiency of the evidence. At trial, the State presented

      evidence that Hudgins attacked another inmate, that the inmate suffered

      slashing wounds as a result of the fight, and that a razor blade bearing Hudgins’

      and the victim’s DNA was later found where the fight had occurred.

      Concluding that this evidence is sufficient, we affirm.


                                                    Issue
[3]   Hudgins raises one issue: whether there is sufficient evidence to prove beyond a

      reasonable doubt that he possessed a deadly weapon.


                               Facts and Procedural History
[4]   On August 13, 2014, Hudgins was incarcerated at a jail in Marion County. He

      was assigned to a large room, Dormitory 2D. Hudgins shared the dormitory

      with several other inmates, including Shayne Hairston. Tensions were high

      that day because a prisoner had smuggled contraband into the dorm, and jail

      authorities had revoked the inmates’ commissary privileges upon discovering

      the contraband.


[5]   Much of the event giving rise to the conviction was recorded on Dormitory

      2D’s security camera. Hudgins accused Hairston of being a snitch, and a

      recording shows the two men arguing. Hairston threw Hudgins’ bedding on the

      ground. A guard ordered Hairston to leave the dorm in an attempt to defuse

      the situation. As Hairston walked toward the door, he spit at Hudgins.

      Hairston heard someone shout “watch out!” Tr. p. 14.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-330 | December 30, 2015   Page 2 of 5
[6]   Hudgins followed Hairston into the hallway. The security recording shows

      Hudgins attacking Hairston, and the two men struggling. Hairston felt “a

      stinging sensation” on his neck, hand, and arm during the fight. Id. at 15. Jail

      employees arrived and separated the two. They noticed Hairston was bleeding

      from his neck. Hudgins had blood on his hand but was not injured. There was

      “a lot of blood, on the walls and on the floor” where the two men had fought.

      Id. at 124.


[7]   Hairston was taken to the jail’s infirmary, where employees determined that he

      had lacerations on his neck, hand, and arm. The neck laceration was several

      inches long and needed stiches.


[8]   Meanwhile, jail staff cleaned up the blood at the scene of the fight. An

      employee discovered a small razor blade on the floor. One end of the razor had

      been wrapped with tape or a label. Samples were taken from the razor, and a

      forensic scientist compared DNA profiles generated from those samples against

      Hudgins’ and Hairston’s DNA profiles. The untaped end of the razor blade

      matched a mixture of Hudgins and Hairston’s profiles. The taped end of the

      razor blade was a mixture of at least four individuals, and Hudgins and

      Hairston could not be excluded.


[9]   The State charged Hudgins, who waived his right to jury. A bench trial

      produced guilty verdicts for being a prisoner in possession of a deadly weapon,

      a Level 4 felony, and battery by means of a deadly weapon, a Level 5 felony.

      At the sentencing hearing, the court entered judgments on being a prisoner in


      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-330 | December 30, 2015   Page 3 of 5
       possession of a deadly weapon and on battery resulting in bodily injury, a Class

       A misdemeanor, as a lesser included offense of battery.


                                    Discussion and Decision
[10]   Hudgins argues that the State failed to prove that he possessed the razor blade.

       In reviewing a challenge to the sufficiency of the evidence, we affirm unless no

       reasonable trier of fact could have found each of the elements of a crime proven

       beyond a reasonable doubt. Smith v. State, 8 N.E.3d 668 (Ind. 2014). A

       conviction may be sustained on circumstantial evidence if that evidence

       supports a reasonable inference of guilt. Fry v. State, 25 N.E.3d 237 (Ind. Ct.

       App. 2015), trans. denied.


[11]   To obtain a conviction for possession of a deadly weapon by an inmate, the

       State was required to prove beyond a reasonable doubt that Hudgins (1) while

       incarcerated in a penal facility (2) knowingly or intentionally (3) possessed a

       deadly weapon (4) that was used in a manner capable of causing bodily injury.

       Ind. Code § 35-44.1-3-7.


[12]   Hairston was uninjured before Hudgins attacked him in the hallway outside

       their dormitory. As they fought, Hairston felt stinging sensations on his neck,

       arm, and hand, locations where he was later found to have sustained

       lacerations. After jail employees ended the fight, there was a lot of blood on the

       floor and a nearby wall. Hudgins was unhurt, but Hairston was wounded and

       needed stitches. Jail employees found the razor blade that bore Hairston’s and

       Hudgins’ DNA.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-330 | December 30, 2015   Page 4 of 5
[13]   Hudgins notes that Hairston instigated the fight and speculates that he may

       have brought the razor to the fight, only to have Hudgins turn it against him.

       He also points to evidence that blades were sometimes simply found in jail,

       their origin unexplained. This is a request to reweigh the evidence.


[14]   We conclude that a reasonable finder of fact could find this circumstantial

       evidence proof beyond a reasonable doubt that Hudgins possessed the razor

       blade. See Peters v. State, 959 N.E.2d 347 (Ind. Ct. App. 2011) (circumstantial

       evidence established that defendant illegally possessed a firearm).


[15]   For the foregoing reasons, we affirm the judgment of the trial court.


[16]   Affirmed.


       Bailey, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-330 | December 30, 2015   Page 5 of 5